PER CURIAM.
Interlocutory judgment affirmed, with costs. Held, that the court has no jurisdiction of this action against the defendant as executrix; she being a foreign executrix, appointed and acting under the laws of the state of Illinois. Defendant, as such executrix, did not waive her objection to the jurisdiction of the court by appearing in the action and demurring for lack of jurisdiction. Flandrow v. Hammond, 13 App. Div. 325, 43 N. Y. Supp. 143; Wheelock v. Lee, 74 N. Y. 495. Also held, that this action is not maintainable against the defendant as executrix of an executor. Also held, that the complaint does not state, a cause of action against the defendant individually.